Third District Court of Appeal
                               State of Florida

                         Opinion filed June 16, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1072
                      Lower Tribunal No. F17-17363
                          ________________


                              Jerry Valdez,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Cristina Miranda, Judge.

     Jerry Valdez, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before FERNANDEZ, HENDON, and BOKOR, JJ.

     PER CURIAM.
      Affirmed. See Fla. R. Crim. P. 3.800(c) (A motion to modify or reduce

sentence must be filed within 60 days of the applicable periods addressed in

Fla. R. Crim. P. 3.800(c).).




                                     2